Defendant appeals from a judgment of a city magistrate, holding, a Court of Special Sessions of the City of Hew York, borough of Brooklyn, convicting him of a violation of section 986 of the Penal Law (book-making). Judgment of conviction reversed on the law, the information dismissed, and the fine remitted, on the ground that the evidence was insufficient to warrant the finding of guilt beyond a reasonable doubt. (People v. Garpemto, 292 N. Y. 498; People v. Richardson, 287 N. Y. 563; People v. Marra, 289 N. Y. 703; People V. Soshtain, 288 N. Y. 658; People v. Sommers, 267 App. Div. 883.) Close, P. J., Hagarty, Johnston and Adel, JJ., concur; Carswell, J., not voting.